Citation Nr: 1421273	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-00 419 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include cervical strain and degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2006 until December 2007.  She received the Combat Action Badge for her Gulf War service.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Veteran testified before the undersigned Veterans' Law Judge at a Travel Board hearing; a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she currently has a cervical spine disorder as a result of her active service.  She recalls injuring her neck after falling into a foxhole during active service.  She also describes experiencing neck pain as a result of wearing heavy gear and a helmet during her deployment to Iraq.  

VA treatment records document the Veteran's treatment for and diagnosis of degenerative disc disease of the cervical spine since January 2010.  Contemporaneous with the initial diagnosis, the VA treatment provider opined that the Veteran's disorder was exacerbated by her poor posture but did not provide an opinion as to the disorder's etiology.  See January 2010 VA Treatment Record.  In April 2012, the Veteran's private provider opined that it was possible that the Veteran's cervical spine disorder was caused by a fall in service, but that there was no conclusive proof of a nexus.  See Dr. C. Jordan Opinion.  Further, in her March 2012 hearing, the Veteran insinuated that the weight of the gear she wore during service in Iraq contributed to her cervical spine disorder.  

Based on the above, the Board finds that the Veteran should be scheduled for a VA examination by a medical professional with appropriate expertise to determine the likelihood that the Veteran's current cervical spine disorder is related to an in-service fall, to any other incident of active duty service, or manifested within a year of the Veteran's separation from service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.309; see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The claims file only includes treatment records dated up to March 2011 (records located in the Veteran's Virtual file appear to be the misfiled records of another Veteran).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to identify all VA and non-VA care providers who have treated her for her cervical spine disorder since service discharge in 2007.  All identified records should be obtained.  

2. After completing the foregoing action, schedule the Veteran for an appropriate VA examination regarding her claim for service connection for a cervical spine disorder.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should clearly identify any disability of the cervical spine.  

For each diagnosed disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that a cervical spine disorder had its onset in service or is otherwise etiologically related to her active service, to include falling into a foxhole and wearing body armor.  The examiner should attempt to reconcile his or her opinion, if needed, with the opinion received from Dr. C. Jordan.  

It would also be helpful to provide, if possible, an opinion as to whether any cervical spine disorder was manifest any time prior to December 2008.  

The rationale for each opinion expressed must be provided.  If the requested opinions cannot be made without resorting to mere speculation, the clinician must state this and specifically explain why this is so.  The claims file and a copy of this remand must be made available to and reviewed by the clinician in conjunction with rendering the requested opinions.  

3. Following the above requested development, readjudicate the Veteran's cervical spine claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond thereto.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



